722 So.2d 982 (1999)
Charles Michael WERTS, Appellant,
v.
STATE of Florida, Appellee.
No. 98-2368
District Court of Appeal of Florida, Fifth District.
January 8, 1999.
Charles Michael Werts, Raiford, Pro Se.
No Appearance For Appellee.
PER CURIAM.
We affirm the lower court's denial of the most recent Rule 3.800(a) attack on Charles Michael Werts' sentence. This is the fifth Rule 3.800(a) motion, and the ninth appeal to this court concerning his convictions and sentences in Case No. CR84-4432. Enough is enough. The defendant is prohibited from filing any further pro se pleadings with this court concerning his convictions and sentences in Case No. CR84-4432. As this court did in Davis v. State, 705 So.2d 133 (Fla. 5th DCA 1998); Bradley v. State, 703 So.2d 1176 (Fla. 5th DCA 1997); Rooney v. State, 699 So.2d 1027 (Fla. 5th DCA 1997); and O'Brien v. State, 689 So.2d 336 (Fla. 5th DCA), rev. denied, 697 So.2d 511 (Fla.1997), defendant is warned of the consequences of persisting.
AFFIRMED.
COBB, GOSHORN and PETERSON, JJ., concur.